338 F.2d 997
64-2 USTC  P 9881
UNITED STATE of America, Plaintiff-Appellee,v.John R. THOMPSON, Dfendant-Appellant.
No 183, Docket 28931.
United States Court of Appeals Second Circuit.
Argued Nov. 20, 1964.Decided Nov. 20, 1964.

Howard T. Owens, Jr., Asst. U.S. Atty., New Haven, Conn.  (Jon O. Newman, U.S. Atty. for Dist. of Connecticut, New Haven, Conn., on the brief), for plaintiff-appellee.
Wallace R. Burke, Hartford, Conn.  (Maxwell Heiman, Hartford, Conn., on the brief), for defendant-appellant.
Before LUMBARD, Chief Judge, and MEDINA and MARSHALL, Circuit Judges.
PER CURIAM.


1
We affirm in open court.  The case was tried without a jury and the basic issue was whether the trial judge would believe appliant's somewhat fantastic testimony to the general effect that an 'accountant,' since deceased, had told him there was a 'ten year plan' by which contractors such as appellant could lawfully refrain from filing income tax returns for a period of ten years by simply informing the Internal Revenue Service of an intent to adopt the plan.  The trial judge did not believe appellant's testimony.  The finding of guilt was also based on other proof indicating that the failure to file the returns was wilful.  The claims of variance and alleged newly discovered evidence do not merit discussion.


2
Affirmed in open court.